     Case 3:20-cv-00209 Document 28 Filed 02/05/21 Page 1 of 2 PageID #: 235




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION

ANTHONY ZAPPIN,

               Plaintiff,
v.                                                    Case No.: 3:20-cv-00209

SARAH JO HAMILTION;
DEBORAH SCALISE;
SCALISE & HAMILTON LLP;
SCALISE & HAMILTON P.C.;

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommends that the Court dismiss the action for lack of personal jurisdiction over the Defendants.

ECF No. 26.

       Mr. Zappin raised one objection, arguing that the Magistrate Judge erred when she found

that the Defendants’ debt collection activity did not constitute minimum contacts sufficient to

establish personal jurisdiction. Plaintiff says that the Magistrate Judge “misapprehended Plaintiff’s

factual allegations” about the extent of the debt collection activity and claims that this activity

spanned three years. However, these allegations do not disturb the Magistrate Judge’s reasoning

even if the Court assumes that they are true. As the Magistrate Judge explained, a plaintiff must

show that the cause of action “arises out of” the defendant’s conduct directed toward the

forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985). Because the alleged debt
    Case 3:20-cv-00209 Document 28 Filed 02/05/21 Page 2 of 2 PageID #: 236




collection here did not give rise to Plaintiff’s malpractice claims, the extent of the debt collection

is irrelevant.

         The facts and case law proffered by Plaintiff illustrate and further support the Magistrate

Judge’s analysis. Plaintiff emphasizes the fact that the debt collection occurred one and a half years

after the representation at issue ceased. This only underscores the finding that these actions did not

give rise to the conduct at issue. Moreover, every one of the decisions Plaintiff cites in the objection

held that debt collection was sufficient to give rise to personal jurisdiction because the case was

brought under the Fair Debt Collection Practices Act. 1 Plaintiff has not made a similar claim here.

Therefore, the Court rejects his objection.

         Accordingly, the Court DENIES Plaintiff’s objections (ECF No. 27); ADOPTS the

findings and recommendations of the Magistrate Judge (ECF No. 26); GRANTS Defendants’

Motion to Dismiss (ECF No. 15); DENIES Plaintiff’s Motion for Limited Discovery;

DISMISSES the Complaint with prejudice; and REMOVES the civil action for the docket of the

court.

         The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                                ENTER:          February 5, 2021



                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
1
 Plaintiff cited the following cases, each of which involved a claim under the Fair Debt Collection
Practices Act: Vlach v. Yaple, 670 F.Supp.2d 644 (N.D.Ohio 2009); Maloon v. Schwatz, Zwebeban
& Slingbaum, LLP, 399 F.Supp.3d 1108, 1112-13 (D.Haw. 2005); Paradise v. Robinson &
Hoover, 883 F.Supp. 521, 525-25 (D. Nev. 1995); Sluys v. Hand, 831 F.Supp. 321, 324 (S.D.N.Y
1993); Russy v. Rankin, 837 F.Supp. 1103, 1105 (D.N.M. 1993); Michel v. Am. Capital
Enterprises, Inc., 884 F.2d 582, 585 (9th Cir. 1989); Wensauer v. Martorella, 2008 WL 4131112,
at *1 (W.D.Okla. Aug. 29, 2008); Elwood v. Cobra Collection Agency, 2006 WL 3694594, at *3
(S.D.Miss. Dec. 14, 2006).
